Citation Nr: 0100265	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  99-12 700	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to service connection for prostatic hypertrophy, 
postoperative status.



REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel



INTRODUCTION

The veteran retired from service in November 1961, after 
having served on active duty for a period in excess of 20 
years.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The appeal was docketed at the Board in 1999.


FINDING OF FACT

Post service prostate surgeries, the earliest of which was 
performed in 1969, were accomplished in response to prostatic 
hypertrophy which was initially shown during peacetime 
service.


CONCLUSION OF LAW

Prostatic hypertrophy, postoperative status, was incurred in 
service.  38 U.S.C.A. § 1131 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that all relevant facts have been properly 
developed, and no further assistance to the veteran is 
required to comply with the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Copies of 
treatment records have been obtained and the veteran has been 
examined by VA on two occasions for the disability at issue.

Service connection may be granted for disability which is 
either incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West 1991).

The veteran states that the prostatic hypertrophy which 
occasioned, beginning in 1969, procedures including 
transurethral resection, was in fact first shown in service 
in 1957.  He acknowledges that the prostatic hypertrophy 
detected in service was not specifically assessed as being 
"chronic", but asserts that it must be seen as being of such 
derivation inasmuch as the identical condition was shown just 
twelve years later.  He therefore contends that service 
connection for prostatic hypertrophy, postoperative status, 
is warranted.

Service medical records reflect that, when the veteran was 
examined for "annual" purposes in December 1957, he was 
found, on pertinent examination, to have "2+ prostatic 
hypertrophy".  Thereafter, when he was examined for service 
retirement purposes in September 1961, his genitourinary 
system was clinically evaluated as normal.

Subsequent to service, when the veteran was seen for VA 
outpatient treatment in March 1969, his complaints included 
increased frequency and nocturia.  Physical examination 
revealed a "2+ enlarged" prostate, in response to which a 
transurethral resection was accomplished in apparently June 
1969.  Approximately one year later, in July 1970, a 
suprapubic prostatectomy was performed, apparently in 
response to urinary extravasation.  The subsequent record 
reflects that the veteran underwent procedures including 
cystoscopy (on several occasions) and an internal 
urethrotomy.

When he was examined by VA in August 1998, the veteran was 
noted to have developed a urethral stricture for which 
dilatation was required about every six weeks.  The pertinent 
examination impression was postoperative prostatectomy with 
chronic urethral stricture and incontinence.  Most recently, 
when he was examined by VA in August 1999, the veteran's 
prostate was not enlarged.

In considering the veteran's claim for service connection for 
prostatic hypertrophy, postoperative status, the Board 
recognizes that the "2+ prostatic hypertrophy" which the 
veteran was noted to have in December 1957 in service was not 
in fact assessed as being of chronic derivation.  In such 
circumstances, the condition noted in service will generally 
only be inferred as having been "chronic", in accordance with 
the pertinent provisions of 38 C.F.R. § 3.303 (2000), if 
there is clinical evidence reflecting treatment for the same 
in the immediate post service years.  Admittedly, no such 
record obtains in the present case.  At the same time, the 
Board finds it to be extremely significant that, not only was 
prostatic hypertrophy (subsequent to service) again shown in 
the late 1960's, but the pertinent enlargement was of a 
dimension identical (i.e., "2+") to that noted in service.  
Given such latter salient consideration, the Board is of the 
view that any notion that the prostatic hypertrophy noted in 
the late 1960's is distinguishable from that noted in 
December 1957 in service would seem to be highly untenable.  
Therefore, the Board concludes, with favorable resolution of 
reasonable doubt, that the veteran's post service prostate 
surgeries (notwithstanding that his prostate was apparently 
not enlarged when he was examined by VA in August 1999) were 
performed in response to prostatic hypertrophy which was 
initially shown in service.  Accordingly, service connection 
for prostatic hypertrophy, postoperative status, is granted.  
38 U.S.C.A. § 1131.


ORDER

Service connection for prostatic hypertrophy, postoperative 
status, is granted.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

 

